Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on January 28, 2021

UNITED STATES OF AMERICA CRIMINAL NO.
v. GRAND JURY ORIGINAL
MICHAEL A. DRUMMOND VIOLATIONS:
Defendant. 18 U.S.C. § 371 (Conspiracy);

18 U.S.C. § 1344(2) (Bank Fraud);

18 U.S.C. § 1028A (Aggravated Identity
Theft);

18 U.S.C. § 2 (Aiding and Abetting, and
Causing an Act to be Done)

Criminal Forfeiture:
18 U.S.C. § 981(a)(1) and (a)(2)(A),
28 U.S.C. § 2461(c), and 21 U.S.C. § 853(p)

 

 

INDICTMENT
The Grand Jury for the District of Columbia charges:

COUNT ONE
(Conspiracy)

Background

At all times material herein:

il Wells Fargo Bank, N.A., (“Wells Fargo”) was a financial institution as defined by
18 U.S.C. § 20, with deposits insured by the Federal Deposit Insurance Corporation. Wells
Fargo maintained a financial center at 4302 Connecticut Avenue, NW, Washington, D.C. (the

“Van Ness Wells Fargo”).
Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 2 of 10

2. Funds deposited into Wells Fargo customers’ bank accounts were owned by the
customers, but in the custody and control of Wells Fargo.

3. C.B. was a Wells Fargo customer with signatory authority over accounts x-0292,
x-4878, and x-0834. C.B. resided in California.

4. D.H. was a Wells Fargo customer with signatory authority over accounts x-9649,
x-9055, x-7429, and x-0909. D.H. resided in California.

3. When conducting banking transactions for on-site customers, Wells Fargo branch
tellers were required to verify customer identities, including reviewing two forms of
identification with one being a photo identification. Wells Fargo tellers also were to compare the
signatures of the customers with the signature on the opening signature card on file with the
bank.

6. When conducting account withdrawals, branch tellers were to review account
history to determine whether there were sufficient funds available for withdrawal. It was Wells
Fargo’s policy, however, that tellers and service managers were not to access customer account
balances absent such withdrawal requests or permission from the customer.

7. Conspirator A was a branch teller at the Van Ness Wells Fargo.

8. Conspirator B was a service manager at the Van Ness Wells Fargo. Conspirator
B’s duties included coaching branch tellers, ordering cash, opening accounts, overseeing branch
operations, and ensuring compliance with Wells Fargo policies. When the manager for the
branch was absent, Conspirator B managed the entire Van Ness Wells Fargo.

9. Conspirator B had authority to approve transactions over the branch tellers’ limit.

When doing so, Conspirator B was to verify the date of birth on the customer’s proffered
Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 3 of 10

identification to determine if the year of birth was logical with the customer’s apparent age. If
there were a discrepancy, Conspirator B was not to approve the transaction.
10. Conspirator B had the responsibility for ordering cash (currency) for the Van Ness
Wells Fargo. The amount of cash ordered typically depended upon recent customer traffic,
anticipated paydays, Social Security Administration pay dates, and other expected transactions.
11. Conspirator C was a resident of the State of Maryland.

12. Defendant MICHAEL A. DRUMMOND was a resident of the State of Maryland.

The Conspiracy

13. From in or about April 2017 and continuing thereafter through at least in or about
May 2017, in the District of Columbia and elsewhere, defendant DRUMMOND did unlawfully,
willfully, and knowingly conspire, combine, confederate, and agree with Conspirators A, B, and
C, and others to commit offenses against the United States, that is: Bank Fraud, by engaging in a
scheme to obtain money, funds, and assets under the custody and control of Wells Fargo by

means of materially false and fraudulent pretenses, representations, and promises, in violation of

18 U.S.C. § 1344(2).

Purpose of the Conspiracy
14.‘ The purpose of the conspiracy was for DRUMMOND and other conspirators to

enrich themselves by withdrawing money from the accounts of Wells Fargo customers without

the customers’ permission.

Manner and Means

15. | Among the manner and means by which DRUMMOND and other conspirators

would and did carry out the objectives of the conspiracy were the following:
Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 4 of 10

a. Conspirator A and Conspirator B viewed balances in the bank accounts
belonging to C.B. and D.H. without the permission and knowledge of C.B. and D.H. and shared
that information with other members of the conspiracy.

b. The conspirators transferred money from D.H.’s accounts x-9055, x-7429,
and x-0909 to account x-9649 without the permission and knowledge of D.H.

c. The conspirators assisted in withdrawals of $124,000 in cash and an
$80,000 cashier’s check from bank accounts from the Van Ness Wells Fargo without the
permission and knowledge of C.B. and D.H., for a total theft amount of $204,000.

d. A member of the conspiracy ordered more than the typical amounts of
cash to be on hand at the Van Ness Wells Fargo to cover the unauthorized withdrawals from
C.B. and D.H.’s accounts.

e. DRUMMOND carried a firearm on or about his person when he was with

Conspirator C to collect the proceeds of the crime.

Overt Acts
16. _—_In furtherance of the conspiracy and to effect the object thereof, DRUMMOND
and other members of the conspiracy committed the following overt acts, among others, in the
District of Columbia and elsewhere:

(1) At a time uncertain but prior to April 28, 2017, DRUMMOND met with
other members of the conspiracy to discuss making unauthorized withdrawals from customer
accounts at the Van Ness Wells Fargo.

(2) On or about April 28, 2017, in the District of Columbia, Conspirator B
ordered $65,950 in cash, more than twice the typical amount, to be delivered on May 3, 2017, to

the Van Ness Wells Fargo.
Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 5 of 10

(3) On or about May 4, 2017, in the District of Columbia, Conspirator B
viewed the account balances of x-0292 and x-4878, without the permission and knowledge of
CB.

(4) On or about May 5, 2017, in the District of Columbia, Conspirator A
viewed the account balance of x-0292 at approximately 11:44 a.m. and again at 12:49 p.m.
without the permission and knowledge of C.B.

(5) On or about May 5, 2017, a few minutes after the 12:49 p.m. viewing,
Conspirator C came to the teller line staffed by Conspirator A who then assisted Conspirator C in
withdrawing $50,000 from x-0292 in cash without the permission and knowledge of C.B. and
using a forged signature of C.B.

(6) On or about May 5, 2017, shortly after 1:00 p.m., Conspirator C gave the
cash that had been withdrawn from C.B.’s account without permission to DRUMMOND, who in
turn gave Conspirator C a portion of the proceeds.

(7) On or about May 5, 2017, Conspirator B ordered $55,375 in cash, or
approximately twice the typical amount ordered, to be delivered on May 10, 2017, to the Van
Ness Wells Fargo.

(8) On or about May 6, 2017, at approximately 11:32 a.m., DRUMMOND
placed a phone call to Conspirator A.

(9) | Onor about May 8, 2017, at 9:10 am., DRUMMOND placed a phone call
to Conspirator A.

(10) Onor about May 9, 2017, at approximately 10:34 a.m., DRUMMOND

placed a phone call to Conspirator A.
Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 6 of 10

(11) On or about May 9, 2017, at approximately 10:35 a.m., DRUMMOND
placed a phone call to Conspirator A.

(12) Onor about May 9, 2017, at approximately 12:12 p.m., while working as a
teller at the Van Ness Wells Fargo, Conspirator A viewed the account balance of x-0292 and x-
4878 without the permission and knowledge of C.B.

(13) Onor about May 9, 2017, at approximately 12:13 p.m., Conspirator C
came to the teller line staffed by Conspirator A who then assisted Conspirator C in withdrawing
$50,000 from x-4878 in cash and $80,000 in a cashier’s check without the permission and
knowledge of C.B., using a forged signature of C.B.

(14) On or about May 9, 2017, at approximately 12:13 p.m., DRUMMOND
entered the Van Ness Wells Fargo while Conspirator A assisted Conspirator C.

(15) Onor about May 9, 2017, shortly after 12:15 p.m., Conspirator C met with
DRUMMOND and gave DRUMMOND the proceeds that Conspirator C had obtained without
the permission of C.B.

(16) Onor about May 9, 2017, at approximately 12:27 p.m., Conspirator A
made a phone call to Conspirator B.

(17) Onor about May 15, 2017, Conspirator B ordered an additional $50,000
in cash for delivery to the Van Ness Wells Fargo.

(18) Onor about May 15, 2017, at approximately 9:30 a.m., Conspirator B
viewed accounts linked to x-9649 which were held by D.H.

(19) A few moments later, a member of the conspiracy transferred and caused
to be transferred $24,100 from D.H.’s other accounts to x-9649, without the permission and

knowledge of D.H.
Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 7 of 10

(20)  Onor about May 15, 2017, at approximately 4:56 p.m., Conspirator B
viewed accounts linked to D.H.’s account x-9649.

(21) Onor about May 15, 2017, at approximately 5:06 p.m., Conspirator B
assisted a Conspirator C in withdrawing $24,000 from x-9649 in cash without the permission and
knowledge of D.H.

(22) Onor about May 15, 2017, shortly after 5:06 p.m., Conspirator C met with
DRUMMOND and gave DRUMMOND the funds that Conspirator C had obtained without the
permission of D.H.

(23) On or about May 15, 2017, at approximately 9:00 p.m., DRUMMOND
placed a phone call to Conspirator B.

(24) Onor about May 18, 2017, at approximately 9:08 p.m., DRUMMOND
placed a call to Conspirator B.

(Conspiracy to Commit Bank Fraud, in violation of 18 U.S.C. §§ 371 and 1344(2))

COUNTS TWO THROUGH FIVE
(Bank Fraud)

17. Paragraphs | through 15 are realleged.

18. On or about the following dates, in the District of Columbia, Defendant
DRUMMOND executed and attempted to execute a scheme and artifice to obtain any of the
moneys, funds, credits, assets, securities, and other property owned by, or under the custody and
control of, a financial institution, by means of false and fraudulent pretenses, representations, and

promises:
Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 8 of 10

 

 

 

 

 

COUNT DATE TRANSACTION IN EXECUTION OF SCHEME
3 Mav 5.2017 Withdrawal of $50,000 in cash from the bank account of
¥ >» C.B. at the Van Ness Wells Fargo (Overt Act 5)
3 May 9.2017 Withdrawal of $50,000 in cash from the bank account of
Y%> C.B. at the Van Ness Wells Fargo (Overt Act 13)
Purchase of cashier’s check in the amount of $80,000 from
4 May 9, 2017 | the account of C.B. at the Van Ness Wells Fargo (Overt Act
13)
Withdrawal of $24,000 in cash from the bank account of
2 playst2, 2007 D.H. at the Van Ness Wells Fargo (Overt Act 21)

 

 

 

 

 

(Bank Fraud, in violation of 18 U.S.C. § 1344(2); Aiding and Abetting,
and Causing an Act to be Done, in violation of 18 U.S.C. § 2.)

COUNTS SIX THROUGH NINE
(Aggravated Identity Theft)

19. Paragraphs | through 15 are realleged.

20. On or about the following dates, in the District of Columbia and elsewhere,
Defendant DRUMMOND did knowingly transfer, possess, and use, without lawful authority, a
means of identification of another person, that is, the person’s name and bank account number,

during and in relation to certain felony offenses:
Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 9 of 10

 

 

 

 

 

 

 

 

COUNT DATE VICTIM FELONY OFFENSES
6 May 5, 2017 CR. pomepiracy ‘Count Ti > Fraud (Count One);
7 May 9, 2017 C.B. Done rrnccl (Count Thies) Fraud (Count One);
8 May 9, 2017 C.B. ponepracy ‘Cou aes Fraud (Count One);
9 May 15, 2017 DH. Ane (Count Fy > Fraud (Count One);

 

 

(Aggravated Identity Theft in violation of 18 U.S.C. § 1028A; Aiding
and Abetting, and Causing an Act to be Done, in violation of 18 U.S.C. § 2)

FORFEITURE ALLEGATION

21. | Upon conviction of the offense alleged in Count One, the defendant shall forfeit
to the United States: a) any property constituting, or derived from, proceeds the defendant
obtained directly or indirectly, as a result of this offense, pursuant to 18 U.S.C. § 982(a)(2)(A);
and, b) any property, real or personal, which constitutes or is derived from proceeds traceable to
this offense, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461. The United States will
also seek a forfeiture money judgment against the defendant equal to the value of this property.

22. Upon conviction of the offenses alleged in Counts Two, Three, Four, or Five, the
defendant shall forfeit to the United States any property, real or personal, which constitutes or is
derived from proceeds traceable to those offenses, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c). The United States will also seek a forfeiture money judgment against the
defendant equal to the value of any property constituting, or derived from, any proceeds
obtained, directly or indirectly, High constitutes or is derived from proceeds traceable to these

offenses.

 
Case 1:21-cr-00401-RCL Document1 Filed 06/14/21 Page 10 of 10

23.  Ifany of the property described above as being subject to forefeiture, as a result

of any act or offense of the defendant:

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be divided
without difficulty;

of 2 2 ©

the defendant shall forfeit to the United States any other property of the defendants up to the
value of the property described above pursuant to 21 U.S.C. § 853(p).

(Criminal Forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C), 18 U.S.C. § 982(a)(1)
and (a)(2)(A), 28 U.S.C. § 2461(c), and 21 U.S.C. § 853(p))

A TRUE BILL

 

Foreperson

Date:

erming DPX ps pk

CHANNING D. PHILLIPS
Acting United States Attorney
for the District of Columbia

10
